DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 2, 4-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wave energy converter system as recited by independent claim 1, comprising:
a first submerged oscillating water column (SOWC) comprising a first end attached to a sea floor, a second end at a distance above the sea floor, and a wall extending from the first end to the second end, at least one opening being defined in the first SOWC, the at least one opening allowing water flow between an exterior of the first SOWC and an interior of the first SOWC, the first SOWC comprising a first as air pocket at the second end of the first SOWC and within the as interior of the first SOWC, the first SOWC retaining a first float within the interior of the first SOWC; 
a second SOWC comprising a first end attached to a sea floor, a second end at a distance above the sea floor, and a wall extending from the first end to the second end, at least one opening being defined in the second SOWC, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC, the second SOWC comprising a second as air pocket at the second end of the second SOWC and within the an interior of the second SOWC, the second SOWC retaining a second float within the interior of the second SOWC; 
an air line connecting the first air pocket to the second air pocket; and 
a power take-off in mechanical communication with the first float via a first shaft and in mechanical communication with the second float via a second shaft.

With respect to claim 10 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for harvesting wave energy as recited by independent claim 10, comprising:
forming a first air pocket at a second end of a first SOWC, the first SOWC comprising a first end attached to a sea floor, the second end being at a distance above the sea floor, with a wall extending from the first end to the second end, at least one opening being defined in the wall, the at least one opening allowing water flow between an exterior of the first SOWC and an interior of the first SOWC; 
forming a second air pocket at a second end of a second SOWC, the second SOWC comprising a first end attached to a sea floor, the second end being at a distance above the sea floor, with a wall extending from the first end to the second end, at least one opening being defined in the wall, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC; and 
connecting the first air pocket to the second air pocket via an air line; 
wherein as a wave passes the first SOWC and the second SOWC, a first water level within the first SOWC and a second water level within the second SOWC mimic the vertical motion of the water of the passing wave, causing air to move between the first air pocket and the second air pocket and causing a first float retained within the first SOWC and a second float retained within the second SOWC to oscillate; 
wherein the first float and the second float are connected to a power take-off, 
the power take-off comprising a first pump in mechanical communication with the first float and a second pump in mechanical communication with the second float, the oscillating motion of the first and second floats being translated to energy of a pump fluid that is pumped by the first and second pumps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832